 MORRISON-KNUDSEN COMPANY, INC.123has held that it will not, in a representation proceeding, determinewhether the Employer has so violated the Act .5We find, accordingly,that this contention is without merit, and the Petitioner's motion ishereby denied.As we have overruled the Petitioner's objections and denied itsmotion, we shall certify the Independent in accordance with thetally of ballots.Certification of RepresentativesIT IS HEREBY CERTIFIED that National Independent Union Council,Independent Appliance Workers' Union, has been designated andselected by a majority of the employees of The Coleman Company,Inc.,Wichita, Kansas, in the appropriate unit, described in paragraphnumbered 4, above, as their representative for the purposes of collec-tive bargaining and that, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative of all the employeesin such unit for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditionsof employment.6The ElectricAuto-LiteCompany,89NLRB 1407, 1410.MORRISON-KNUDSEN COMPANY,INC. AND PETER KIEWIT SONS' COM-PANY1andHADLEY WOODROW STEPHENSOPERATIVE PLASTERERSAND CEMENTFINISHERS INTERNATIONAL Asso-CIATION,LOCAL No. 867, AFLandHADLEY WOODROW STEPHENS.Cases Nos. 19-CA-550 and 19-CB-175.October 29, 1952Decision and OrderOn February 19, 1952, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter the RespondentCompany filed exceptions to the Intermediate Report and a supportingbrief.The General Counsel and the Respondent Union filed noexceptions.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.IHerein jointly called Respondent Company.2 Pursuantto the provisions of Section 3 (b) of the Act,the Board has delegated itspowers inconnection with thiscase to a three-member panel[Chairman Herzog andMembers Styles and Peterson].101 NLRB No. 40. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent Company's exceptions, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent Company, Morrison-Knudsen Company, Inc.and Peter Kiewit Sons' Company, 603 Hoge Building, Seattle, Wash-ington, their officers, agents, successors, and assigns, shall:a.Cease and desist from :(1)Encouraging membership in Operative Plasterers and CementFinishers International Association, Local No. 867, AFL, or in anyother labor organization of its employees, by discriminating againstits employees in any manner in regard to their hire or tenure ofemployment except to the extent permitted by Section 8 (a) (3) ofthe Act.(2) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to engage in any and all ofthe activities guaranteed by Section 7 of the Act, or to refrain fromengaging in any such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Offer to Hadley Woodrow Stephens immediate and full rein-statement to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and jointlyand severally with the Respondent Union make him whole in themanner set forth in the section of the Intermediate Report entitled"The Remedy" for any loss of pay suffered by reason of the discrimi-nation against him.(2)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary for a determination of theamount of back pay due and the right of reinstatement under theterms of this Order.(3)Post in conspicuous places at its office and construction projectsin the Anchorage, Alaska, area, copies of the notice attached to the MORRISON-KNUDSEN COMPANY,INC.125Intermediate Report and marked "Appendix A." 3 Copies of saidnotice, to be furnished by the Regional Director for the NineteenthRegion, shall, after being duly signed by the Respondent Company'srepresentative, be posted by it immediately upon receipt thereof, andbe maintained by it for a period of at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent Company to insure that said notices are not al-tered, defaced, or covered by any other material.(4)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.2.The Respondent, Operative Plasterers and Cement FinishersInternational Association, Local No. 867, AFL, its officers, repre-sentatives, and agents, shall :a.Cease and desist from :(1)Causing or attempting to cause Respondent Company to dis-criminate against its employees in violation of Section 8 (a) (3) ofthe Act, in order to aid the Union in the enforcement of its rules andregulations among its membership, or for any other purpose.(2) In any manner restraining or coercing the employees of Re-spondent Company in the exercise of their right to engage in any ofthe activities guaranteed by Section 7 of the Act, or to refrain fromengaging in any such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Notify Respondent Company, in writing, that it withdraws allobjections to the employment of Hadley Woodrow Stephens and thatit requests said Company to offer Stephens immediate and full re-instatement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges.(2)Jointly and severally with Respondent Company make saidStephens whole for any loss of pay that he may have suffered byreason of the discrimination against him in the manner set forth inthe section of the Intermediate Report entitled "The Remedy."(3)Post at its office at Anchorage, Alaska, and wherever noticesto its members are customarily posted, copies of the notice attached8This notice is hereby amended to substitute the words"A Decision and Order" forthe words"The Recommendations of a Trial Examiner."In the event this Order isenforced by decree of a United States Court of Appeals,there shall be substituted for thewords "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the UnitedStates Court of Appeals, Enforcing an Order." 126DECISIONSOF NATIONALLABOR RELATIONS BOARDto the Intermediate Report and marked "Appendix B." 4 Copies ofsaid notice, to be furnished by the Regional Director for the Nine-teenth Region, shall, after being duly signed by the RespondentUnion's representative, be posted by it immediately upon receiptthereof, and be maintained by it for a period of at least sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Respondent Union to insure that such noticesare not altered, defaced, or covered by any other material.(4)Forthwith return to the Regional Director for the NineteenthRegion copies of the aforesaid notice, furnished by the Regional Di-rector, after signing such notices as provided in paragraph (b) (3)above.The Respondent Company willing, these notices shall beposted on the Company's bulletin boards where notices to employeesare customarily posted and maintained thereon for a period of sixty(60) days thereafter.(5)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.4This notice is hereby amended to substitute the words"A Decision and Order" forthe words"The Recommendations of a Trial Examiner."In the event this Order isenforced by decree of a United States Court of Appeals,there shall be substituted for thewords "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed by Hadley Woodrow Stephens,an individual,againstMorrison-Knudsen Company, Inc., and Peter Kiewit Sons'Company, hereinjointly called Respondent Company, and against Operative Plasterers and CementFinishers International Association,Local No. 867,AFL, herein called Respond-ent Union,the General Counsel of the National Labor Relations Board, by theRegional Director for the Nineteenth Region(Seattle,Washington),caused thecases to be consolidated and issued a consolidated complaint dated November 28,1951,against Respondent Company and Respondent Union,also herein calledRespondents.The complaint alleged that Respondents had engaged in unfairlabor practices,Respondent Company within the meaning of Section 8 (a) (1)and (3)and Section 2 (6) and(7), and Respondent Union within the meaningof Section8 (b) (1) (A)and (2)and Section 2 (6) and(7) of the NationalLabor Relations Act, as amended 61 Stat. 136, herein called the Act.Copies ofthe charges,consolidated complaint,and notice of hearing thereon were dulyserved upon Respondents.Specifically,the complaint alleged that on June 7 and 25, 1951, RespondentCompany had discharged and thereafter refused to reinstate Hadley WoodrowStephens pursuant to the request and compulsion of Respondent Union.Re-spondent Company's answer denied the commission of any unfair labor practices.'1As stated below, Respondent Union was not represented herein by counsel,and it filedno answer.The General Counsel announced at the hearing that he was satisfied with Itsoral denial of the commission of any unfair labor practices and this was accepted by theundersigned. MORRISON-KNUDSEN COMPANY, INC.127Pursuantto notice, a hearing was held at Anchorage, Alaska, on February 19,1952, before the undersigned Trial Examiner, Martin S. Bennett.The GeneralCounsel and Respondent Company were represented by counsel and RespondentUnion by its representative.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evidence bearingon the issues.At the close of the hearing, the undersigned reserved ruling ona motion by Respondent Company to dismiss the complaint against it ; this isdisposed of by the findings hereinafter made.The parties waived the right toargue orally and to file briefs and/or proposed findings and conclusions with theundersigned'Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCOMPANYMorrison-Knudsen Company, Inc., and Peter Kiewit Sons' Company are engagedin the joint venture of construction of buildings for the United States Army inthe Territory of Alaska.Morrison-Knudsen, Inc., is the manager of the jointventure in the Anchorage area, which is the only construction operation involvedin this proceeding.The construction contracts currently being carried out byRespondent Company in the Territory of Alaska involve construction valued inexcess of one million dollars.The undersigned finds that Respondent Companyis engaged in commerce within the meaning of the Act.Roy C. Kelley,95 NLRB6, andPanaderia Sucesion Alonso,87 NLRB 877.II.THE LABORORGANIZATION INVOLVEDOperative Plasterers and Cement Finishers International Association, LocalNo. 867, AFL, is a labor organization admitting to membership employees ofRespondent Company.III.THE UNFAIR LABOR PRACTICESA. The issue: the factsThe findings herein are based upon testimony which is not in conflict on anymatter of substance.The sole issue presented is whether Respondent Companyunlawfully discharged Hadley Stephens at the unlawful request of RespondentUnion.At the time of the alleged discriminatory discharge, June 7, 1951, Re-spondents were bound by a collective bargaining agreement between the Alaskachapter of the Associated General Contractors and the various members of thearea building trades council including Respondent Union.Although this con-tract contains language relative to union referral of employees which is ofdoubtful legality, the General Counsel does not attack same.His case is spe-cifically predicated upon the purported existence of a discriminatory policy favor-ing union members over nonmembers.Respondent Union has an established policy of admitting a workman to member-ship only after he has worked for 150 working days and has paid what is ineffect an initiation fee of $150; at that point, union membership is acquired and2The transcript does not reflect the ruling of the undersigned admitting General Counsel'sExhibit No. 1 which contains the formal papers of the proceeding. The transcript ishereby ordered corrected accordingly. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employee is known as a "book member." Prior to the expiration of this150-day period, the applicant is considered and known as a "permit man" inrecognition of the fact that he is issued a daily permit to work by the Union.Foreach of the ensuing 150 working days he must pay $1 per day for the permit and,as described above, he is admitted to union membership as a "book" member onlyafter the expiration of the 150-day period and the payment of $150.A so-called"permit" man is never dispatched to a job by the Union unless no book membersare available for such assignment.Sometime during May of 1951, Hadley Stephens for the first time sought employ-ment through Respondent Union.Respondent Company was then in need ofcement masons and, there being no union or "book" members available for dis-patch, Stephens was dispatched by Respondent Union as a "permit" man for workon a current project at Respondent Company.He worked for 17 working daysand during that period paid into the Union $17 at the rate of $1 per day until hisemployment terminated on or about June 7.During this latter period, Clarence Pearson, who was the business representa-tive and financial secretary of Respondent Union, was actively engaged in workas a cement mason and his union duties were being carried on, at least duringworking hours, by his wife. Insofar as the record indicates, Respondent Com-pany, as well as Pearson, recognized herde factostatus as business representativeand in no way questioned her authority to represent and act in behalf ofRespondent Union ; in fact, no contention of this nature is made. Shortly beforeJune 7, a number of book members of Respondent Union became available foremployment and sought same through the Union.Mrs. Pearson proceeded totelephone Personnel Manager Jack Webster of Respondent Company, stated thatshe had a number of book men available for employment, and announced thatshe proposed to send them to the Company for employment.Webster informedher that he could not hire employees without an order from the field supervisorystaff.Mrs. Pearson replied, according to Webster, that he "would have to getthose permit men off the job."On the following day, she again contacted Webster who referred her to CarlHaglund, assistant general manager of Respondent Company for Alaska.Mrs.Pearson conferred with Haglund and informed him that she wished to replacesome cement masons then in the Company's employ, who were permit men, withbook men who had become available for work. She claimed that she had suchan understanding with Foreman William Stephens of the Company. Accordingto Haglund, he replied that the Company would not remove the permit men fromthe construction job.On or about June 6, Mrs. Pearson appeared at the construction site in questionand spoke to Foreman Stephens. She was accompanied by two men and informedStephens that they were book men who desired employment. She told Stephensthat she desired him to hire these two book men. Stephens, who had a full crewat the time, acceded to her demand and on the following day replaced HadleyStephens and another permit man with the two book men' Hadley Stephenswas issued a termination notice by Foreman Stephens which stated that he hadbeen terminated "to make room for book man."According to Assistant GeneralManager Haglund, this particular project lasted until September 1951, save for ashutdown of approximately 1 week during July which was brought about by astrike, the reasons for which are not disclosed by the record.Haglund further testified he had been informed that Mrs. Pearson had removedthe permit men from the construction job and that he, Haglund, directed thatthey be returned to work.However, Stephens was not returned to work on that3 The two Stephenses are brothers. MORRISON-KNUDSENCOMPANY, INC.129construction job and there is no evidence that he was offered reinstatement.While Personnel Manager Webster testified that Stephens was carried on thepayroll for the following 2 weeks, the fact is that he was terminated on June 7and was not offered subsequent employment,except as indicated below.More-over,Foreman Stephens'conduct in discharging Hadley Stephens was neverdisavowed or repudiated.The record also indicates that Stephens was calledin by Respondent on June 25 and assigned work onanotherconstruction projectunder a different foreman,but that at the end of the day he was released due tolack of work.The record does not provide the completion date of this latterproject.It further appears that the Union did dispatch Stephens in August toa job with another employer which lasted until December;this, however, is amatter for consideration at such time as this proceeding may reach the com-pliance stage.B. Contentions and conclusionsSome testimony was developed at the hearing to the effect that Stephens wasnot a skilled cement mason and that Respondent Union had a practice of replac-ing less skilled masons with men of more ability when the latter became avail-able.On the other hand, assuming the existence of such a policy, the work towhichStephens had been assigned was not of a skilled nature and,accordingto Foreman Stephens,Hadley Stephens was a satisfactory employee on this work.It is further conceded that he would not have been replaced by a more skilled"permit" man,thus demonstrating that the Union equated a less skilled cementmason with being a "permit man." It is therefore apparent that,absent thedesire to replace Stephens,a permit man,with a book member of RespondentUnion,he would not have lost his employment on June 7.`It is clear from the foregoing that Respondent Union caused RespondentCompany to terminate the employment of Hadley Stephens on June 7, 1951.Thistype of discharge in effect constituted the application of closed-shop conditions,a type of union security barred by the Act.Von's Grocery Co.,91 NLRB 504.The undersigned therefore finds that the conduct of Respondent Company indiscriminating against Stephens on June 7, 1951, was violative of Section 8 (a)(1) and (3) of the Act in that it encouraged membership in the Union andinterferedwith,restrained,and coerced Stephens in the exercise of his rightto refrain from engaging in the activities guaranteed by Section 7 of the Act.It is further found that Respondent Union unquestionably caused RespondentCompany to discriminate against Stephens, thereby violating Section 8 (b) (2)of the Act, and restraining and coercing employees because of their lack ofmembership in Respondent Union, in violation of Section 8 (b) (1) (A) of theAct.N. L. R. B. v. Newspaper Dealers' Union,192 F. 2d 654 (C. A. 2);N. L. R. B.v.Acme MattressCo., 192 F. 2d 524 (C. A. 7) ;Union Starch and Refining Co. v.N. L.R. B., 186 F. 2d 1008 (0. A. 7), cert. denied 342 U. S. 815;G.W. Hume Co. v.N. L. R. B.,180 F. 2d 445 (C. A. 9) ;N. L. R. B. v. Peerless Quarries, Inc.,193 F.2d 419 (C. A. 10) ; andAlaska SteamshipCo., 98 NLRB 22.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring inconnection with the activities of Respondent Company set forth in section I,4While Pearson elsewhere testified that the Union would not replace a skilled "permit"man, who had previously been dispatched,by a less skilled"book" member,he concededthat this situation had never arisen.Moreover,in view of the admitted policy to givepriority in dispatching to book men,this latter testimony is not credited. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, have a close, intimate, and substantial relation to trade, traffic, andcommerce in the Territory of Alaska and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,itwill be recommended that they cease and desist therefrom and that they takeaffirmative action designed to effectuate the policies of the Act.It has beenfound that Respondent Company has discriminated with respect to the hire andtenure of employment of Hadley Stephens, and it will be recommended that itoffer him full and immediate reinstatement to his former or substantiallyequivalent position without prejudice to his seniority or other rights and privi-leges.SeeThe Chase National Bank of the City of New York, San Juan, PuertoRico, Branch,65 NLRB 827.Having also found that Respondent Union causedRespondent Company to discharge Hadley Stephens, it will be recommended thatthe Union notify the Company, in writing, that it has withdrawn any and allobjections to the employment of Stephens, and that it request the Company tooffer Stephens immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority or other rights andprivileges.Inasmuch as it has been found that both Respondents are responsible for thediscrimination suffered by Stephens, it will be recommended that they jointly andseverally make him whole for any loss of pay suffered by reason of the discrimina-tion against him.Squirt DistributingCo., 92 NLRB 1667. The liability of theUnion for back pay shall be tolled 5 days after it notifies the Company, in writing,that it has withdrawn its objections to the employment of Stephens.Pinkerton'sNational Detective Agency, Inc.,90 NLRB 205. Said loss of pay, based uponearnings which Stephens would normally have earned from the date of the dis-crimination to the date of the Company's offer of reinstatement, less his netearnings, shall be computed on a quarterly calendar basis in accordance withthe formula adopted by the Board in F. 11'.WoolworthCo., 90 NLRB 289. SeeCrossett LumberCo., 8 NLRB 440.In view of the nature of the unfair labor practices, the commission of similarunfair labor practices may be anticipated ; the undersigned will therefore recom-mend that Respondents cease and desist froin infringing in any manner uponthe rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.Operative Plasterers and Cement Finishers International Association, LocalNo. 867, AFL, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating with respect to the hire and tenure of employment ofHadleyWoodrow Stephens, thereby encouraging membership in RespondentUnion, Respondent Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act, Respondent Company hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act. MORRISON-KNUDSEN COMPANY, INC.1314.By attempting to cause and causing Respondent Company to discriminateagainst Hadley Woodrow Stephensin violationof Section 8 (a) (3) ofthe Act,Respondent Unionhas engaged in and is engaging in unfair labor practices withinthe meaning of Section8 (b) (2) of the Act.5.By restrainingand coercing employees in the exercise of the rightsguaran-teed by Section 7 of the Act, Respondent Unionhas engaged in and is engagingin unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within themeaning ofSection 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOTencouragemembershipin OPERATIVE PLASTERERS AND CEMENTFINISHERSINTERNATIONAL ASSOCIATION, LOCAL No. 867, AFL, orin any otherlabor organization of our employees, by discriminating against our employ-ees inany manner in regard to their hire or tenure of employment or anyterm or condition of employment, except to the extent permitted by an agree-ment executed in accordance with Section 8 (a) (3) of the Act.WE WILL NOT in any othermanner interferewith, restrain, or coerce ouremployees in the exercise of the rightsguaranteed in Section7 of the Act,except to the extent that such rights may be affected by an agreement exe-cuted in accordance with Section 8 (a) (3) of the Act.WE WILL offer to HADLEY WOODROW STEPHENS immediate and full rein-statement to his former or substantially equivalent position without preju-dice to any seniority, or other rights and privileges previously enjoyed, andmake him whole for any loss of pay suffered as a result of the discriminationagainst him.All of our employees are free to become, remain, or to refrain from becom-ing or remaining, members of Local No. 867 or any other labor organization,except to the extent that this right may be affected by an agreement exe-cuted in accordance with Section 8 (a) (3) of the Act.MORRISON-KNUDSEN COMPANY, INC.,AND PETER KIEWET SONS' COMPANY,Employer.Dated --------------------By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL EMPLOYEES OF OPERATIVE PLASTERERS AND CEMENT FINISHERS IN-TERNATIONAL ASSOCIATION, LOCAL No. 867, AFL, AND TO ALL EMPLOYEES OF MOR-RISON-KNUDSEN COMPANY, INC., AND PETER KIEWET SONS' COMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelations board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:242305--53-10 132DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILLNOT cause or attempt to cause MomusoN-KNUDSEN COMPANY, INC.,AND PETER KIEWIT SONS'COMPANY,their officers,agents, successors, or as-signs, to discriminate against any of its employees in violation of Section 8(a) (3) ofthe Act,in order to aid our organization in the enforcement of itsrules and regulations,or for any other purpose, except to the extent per-mitted by an agreement executed in accordance with Section 8 (a) (3) ofthe Act.WE WILL NOTin any manner restrain or coerce the employees of the afore-said companies,their successors or assigns,in the exercise of the rightsguaranteed by Section7 of the Act, except tothe extent permitted by anagreement executed in accordancewithSection 8 (a) (3) ofthe Act.WE WILL make whole HADLEY WOODROW STEPHENS for any loss of pay hemay have suffered because of the discrimination against him.OPERATIVE PLASTERERSAND CEMENTFINISHERS INTERNATIONAL ASsoCIA-TION,LocAL No. 867, AFL,Union.Dated --------------------By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.BELL AIRCRAFT CORPORATIONandLAWRENCE W. CARPENTIER ANDMELVIN D. FINCHINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA,LOCAL 501,CIOandLAWRENCEW. CARPENTIER AND MELVIN D. FINCH.CasesNos.3-CA-447 and 3-CB-119. October 29,1952Decision and OrderOn March 14, 1952, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in this consolidated proceeding, finding thatRespondent Bell Aircraft Corporation, herein referred to as Respond-ent Bell, and Respondent International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, Local 501,CIO, herein referred to as Respondent Union, had engaged in andwere engaging in certain unfair labor practices in violation of theNational Labor Relations Act, and recommending that the Respond-ents cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto. TheTrial Examiner also found that the Respondents had not engaged inunfair labor practices with regard to Lawrence W. Carpentier andrecommended dismissal of that portion of the complaint.' Thereafter,1No exceptionwas taken tothe findingsand recommendation with regard to Carpentier.101 NLRB No. 41.